Case 8:20-mc-00127-JLS-JDE Document 13-2 Filed 12/29/20 Page 1 of 2 Page ID #:1280



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                        UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
 ___________________________________
                                     ) Case No. 8:20-mc-127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     ) DECLARATION OF MATTHEW S.
    Movant,                          ) WARREN IN SUPPORT OF OPPOSED
                                     ) EX PARTE APPLICATION BY
 v.                                  ) HMD GLOBAL OY FOR
                                     ) CLARIFICATION OF THIS COURT’S
 ACACIA RESEARCH CORPORATION, ) SEALING PROCEDURES
                                     )
    Respondent.                      ) Judge: John D. Early
                                     ) Date: [TBD]
                                     ) Time: [TBD]
                                     ) Place: [TBD]
                                     ) Discovery Cutoff: March 18, 2021
                                     ) Pretrial Conference: June 29, 2021
 ___________________________________ ) Trial Date: August 2, 2021




                          DECLARATION OF MATHEW S. WARREN IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-2 Filed 12/29/20 Page 2 of 2 Page ID #:1281



 I, Matthew S. Warren, hereby declare under 28 U.S.C. § 1746:
       1.     I am an attorney licensed to practice in the State of California and this Court,
 and a partner at the law firm of Warren Lex LLP, counsel for movant HMD Global Oy. I
 have personal knowledge of the matters set forth in this declaration and, if called as a
 witness, I could and would testify competently to each of them.
       2.     Attached as Exhibit A is a true and correct copy of HMD Global’s letter of
 today and its transmittal email.
       3.     Attached as Exhibit B is a true and correct copy of Acacia Research
 Corporation’s letter of today and its transmittal email.
       4.     At 9:17 p.m. PST on December 29, 2020, I called counsel for ARC. I left a
 voicemail asking for a call back. I also sent an email to the same counsel, a true and
 correct copy of which is attached as Exhibit C.
       5.     At 10:19 p.m. PST on December 29, 2020, I again called counsel for ARC.
 I again left a voicemail asking for a call back, and I again sent an email to the same
 counsel, a true and correct copy of which is attached as Exhibit D.
       6.     Attached as Exhibit E is a true and correct copy of my third email of today.
       I declare under penalty of perjury that the foregoing is true and correct. Executed on
 December 29, 2020, in San Francisco, California.


                                               ______________________________
                                               Matthew S. Warren




                                          –1–                             Case No. 8:20-mc-127
                            DECLARATION OF MATHEW S. WARREN IN SUPPORT OF EX PARTE APPLICATION
